IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,685-10


                      EX PARTE PAMELA DIANA WILBURN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 692000-E IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft by check

and sentenced to twenty years’ imprisonment. The conviction was affirmed on direct appeal, and this

Court denied Applicant’s initial habeas application concerning the conviction. Wilburn v. State, No.

01-07-00830-CR (Tex. App.—Houston [1st Dist.] del. Jul. 3, 2008); Ex parte Wilburn, No.

WR-74,685-10 (Tex. Crim. App. del. Dec. 19, 2012).

        In her current habeas application, Applicant raises three grounds for relief. The first two
                                                                                                    2

grounds concern the merits of the conviction and do not meet the requirements for consideration

under Article 11.07, Section 4, of the Code of Criminal Procedure. They are dismissed as

subsequent. The third claim raises a parole issue that is newly available to Applicant. It lacks merit

and is denied.




Filed: July 25, 2018
Do not publish